

Exhibit 10.33
Conformed through Second Amendment, dated as of April 24, 2020


                    






PATTERSON COMPANIES, INC.
PATTERSON DENTAL HOLDINGS, INC.
PATTERSON DENTAL SUPPLY, INC.
PATTERSON VETERINARY SUPPLY, INC.
PATTERSON MANAGEMENT, LP






$150,000,000 3.79% Senior Notes, due March 30, 2028










           


NOTE PURCHASE AGREEMENT
           






Dated as of March 29, 2018


                    

PPN: 70344# AA2

12660262v2






--------------------------------------------------------------------------------





TABLE OF CONTENTS


Section            Page
1. AUTHORIZATION OF NOTES.
1
1.1. The Notes.
1
1.2. Additional Interest.
1
1.3. Subsidiary Guaranty.
2
2. SALE AND PURCHASE OF NOTES.
2
3. CLOSING.
2
4. CONDITIONS TO CLOSING.
3
4.1. Representations and Warranties.
3
4.2. Performance; No Default.
3
4.3. Compliance Certificates.
3
4.4. Opinions of Counsel.
3
4.5. Purchase Permitted By Applicable Law, etc.
3
4.6. Sale of Other Notes.
4
4.7. Payment of Special Counsel Fees.
4
4.8. Private Placement Number.
4
4.9. Changes in Corporate Structure.
4
4.10. Funding Instructions.
4
4.11. Proceedings and Documents.
4
4.12. Subsidiary Guaranty.
5
5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.
5
5.1. Organization; Power and Authority.
5
5.2. Authorization, etc.
5
5.3. Disclosure.
6
5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
6
5.5. Financial Statements.
7
5.6. Compliance with Laws, Other Instruments, etc.
7
5.7. Governmental Authorizations, etc.
8
5.8. Litigation; Observance of Agreements, Statutes and Orders.
8
5.9. Taxes.
8
5.10. Title to Property; Leases.
8
5.11. Licenses, Permits, etc.
9
5.12. Compliance with ERISA.
9
5.13. Private Offering by the Company.
10
5.14. Use of Proceeds; Margin Regulations.
10
5.15. Existing Debt; Future Liens.
11
5.16. Foreign Assets Control Regulations, etc.
11

2
12660262v2





--------------------------------------------------------------------------------



5.17. Status under Certain Statutes.
12
5.18. Environmental Matters.
12
5.19. Solvency of Obligors.
12
6. REPRESENTATIONS OF THE PURCHASERS.
13
6.1. Purchase for Investment.
13
6.2. Source of Funds.
13
7. INFORMATION AS TO COMPANY.
15
7.1. Financial and Business Information
15
7.2. Officer’s Certificate.
17
7.3. Electronic Delivery.
18
7.4. Inspection.
18
8. PREPAYMENT OF THE NOTES.
19
8.1. No Scheduled Prepayments.
19
8.2. Optional Prepayments.
19
8.3. Mandatory Offer to Prepay Upon Change of Control.
21
8.4. Allocation of Partial Prepayments.
22
8.5. Maturity; Surrender, etc.
22
8.6. Purchase of Notes.
23
8.7. Make-Whole Amount.
23
9. AFFIRMATIVE COVENANTS.
25
9.1. Compliance with Law.
25
9.2. Insurance.
25
9.3. Maintenance of Properties.
25
9.4. Payment of Taxes and Claims.
25
9.5. Corporate Existence, etc.
26
9.6. Ranking of Notes.
26
9.7. Subsidiary Guaranty.
26
9.8. Books and Records.
27
10. NEGATIVE COVENANTS.
27
10.1. Debt to Adjusted EBITDA Ratio.
27
10.2. Interest Coverage.
27
10.3. Priority Debt.
27
10.4. Liens.
27
10.5. Subsidiary Debt.
29
10.6. Mergers, Consolidations, etc.
30
10.7. Sale of Assets.
31
10.8. Transactions with Affiliates.
32
10.9. Economic Sanctions, Etc.
32
10.10. Material Acquisitions.
32
10.11. Share Repurchases.
32
10.12. Most Favored Lender.
33

3
12660262v2





--------------------------------------------------------------------------------



11. EVENTS OF DEFAULT.
33
12. REMEDIES ON DEFAULT, ETC.
36
12.1. Acceleration.
36
12.2. Other Remedies.
36
12.3. Rescission.
36
12.4. No Waivers or Election of Remedies, Expenses, etc.
37
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
37
13.1. Registration of Notes.
37
13.2. Transfer and Exchange of Notes.
37
13.3. Replacement of Notes.
38
14. PAYMENTS ON NOTES.
38
14.1. Place of Payment.
38
14.2. Home Office Payment.
38
14.3. FATCA Information.
39
15. EXPENSES, ETC.
39
15.1. Transaction Expenses.
39
15.2. Certain Taxes.
40
15.3. Survival.
40
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
40
17. AMENDMENT AND WAIVER.
41
17.1. Requirements.
41
17.2. Solicitation of Holders of Notes.
41
17.3. Binding Effect, etc.
42
17.4. Notes held by Obligors, etc.
42
18. NOTICES.
42
19. REPRODUCTION OF DOCUMENTS.
43
20. CONFIDENTIAL INFORMATION.
43
21. SUBSTITUTION OF PURCHASER.
44
22. RELEASE OF OBLIGOR OR SUBSIDIARY GUARANTOR.
44
23. MISCELLANEOUS.
45
23.1. Successors and Assigns.
45
23.2. Payments Due on Non-Business Days.
45
23.3. Accounting Terms.
46
23.4. Severability.
46
23.5. Construction.
46
23.6. Counterparts.
47
23.7. Governing Law; Submission to Jurisdiction.
47

SCHEDULE A -- Information Relating to Purchasers
4
12660262v2





--------------------------------------------------------------------------------



SCHEDULE B -- Defined Terms
SCHEDULE 4.9 -- Changes in Corporate Structure
SCHEDULE 5.3 -- Disclosure Materials
SCHEDULE 5.4 -- Subsidiaries; Affiliates
SCHEDULE 5.5 -- Financial Statements
SCHEDULE 5.8 -- Litigation
SCHEDULE 5.11 -- Licenses, Permits, etc.
SCHEDULE 5.14 -- Use of Proceeds
SCHEDULE 5.15 -- Existing Debt
SCHEDULE 10.4 -- Existing Liens
SCHEDULE 10.5 -- Subsidiary Debt
EXHIBIT 1.1 -- Form of Note
EXHIBIT 1.3 -- Form of Subsidiary Guaranty
EXHIBIT 4.4(a) -- Form of Opinions of Counsel for the Obligors and Subsidiary
Guarantor
EXHIBIT 4.4(b) -- Form of Opinion of Special Counsel for the Purchasers


5
12660262v2






--------------------------------------------------------------------------------



PATTERSON COMPANIES, INC.
PATTERSON DENTAL HOLDINGS, INC.
PATTERSON DENTAL SUPPLY, INC.
PATTERSON VETERINARY SUPPLY, INC.
PATTERSON MANAGEMENT, LP
1031 Mendota Heights Road
St. Paul, MN 55120
(651) 686-1600
Fax: (651) 686-9331




$150,000,000 3.79% Senior Notes, due March 30, 2028






Dated as of March 29, 2018




TO EACH OF THE PURCHASERS LISTED IN THE ATTACHED SCHEDULE A:


Ladies and Gentlemen:


PATTERSON COMPANIES, INC., a Minnesota corporation (the “Company”), PATTERSON
DENTAL HOLDINGS, INC., a Minnesota corporation (“Dental Holdings”), PATTERSON
DENTAL SUPPLY, INC., a Minnesota corporation (“PDSI”), PATTERSON VETERINARY
SUPPLY, INC., a Minnesota corporation (“Patterson Veterinary”), and PATTERSON
MANAGEMENT, LP, a Minnesota limited partnership (“Patterson Management”),
jointly and severally agree with you as follows:
1. AUTHORIZATION OF NOTES.
1.1. The Notes.
The Obligors have authorized the issue and sale of $150,000,000 aggregate
principal amount of their 3.79% Senior Notes, due March 30, 2028 (the “Notes,”
such term to include any such notes issued in substitution therefor pursuant to
Section 13 of this Agreement). The Notes shall be substantially in the form set
out in Exhibit 1.1, with such changes therefrom, if any, as may be approved by
you and the Company. Certain capitalized terms used in this Agreement are
defined in Schedule B; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
1.2. Additional Interest.
If the Debt to Adjusted EBITDA Ratio at any time exceeds 3.50 to 1.00, as
evidenced by an Officer’s Certificate delivered pursuant to Section 7.2(a), the
interest rate payable on the Notes shall be increased by 0.50% per annum (the
“Incremental Interest”). Such
12660262v2





--------------------------------------------------------------------------------



Incremental Interest shall begin to accrue on the first day of the fiscal
quarter following the fiscal quarter in respect of which such Officer’s
Certificate was delivered, and shall continue to accrue until the Company has
provided an Officer’s Certificate pursuant to Section 7.2(a) demonstrating that,
as of the last day of the fiscal quarter in respect of which such Certificate is
delivered, the Debt to Adjusted EBITDA Ratio is not more than 3.50 to 1.00. In
the event such Officer’s Certificate is delivered, the Incremental Interest
shall cease to accrue on the last day of the fiscal quarter in respect of which
such Officer’s Certificate is delivered. The Incremental Interest will become
due and payable to the holders of the Notes on the earlier of (a) the next
interest payment date with respect to the Notes, or (b) the date the Notes shall
have become due and payable as a result of their maturity or acceleration.
1.3. Subsidiary Guaranty.
The payment by the Obligors of all amounts due on or in respect of the Notes and
the performance by the Obligors of their obligations under this Agreement will
be guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
in substantially the form of the attached Exhibit 1.3, as it may be amended or
supplemented from time to time (the “Subsidiary Guaranty”).
2. SALE AND PURCHASE OF NOTES.
Subject to the terms and conditions of this Agreement, the Obligors will issue
and sell to you and each of the other purchasers named in Schedule A (the “Other
Purchasers”), and you and the Other Purchasers will purchase from the Obligors,
at the Closing provided for in Section 3, Notes in the principal amount
specified opposite your names in Schedule A at the purchase price of 100% of the
principal amount thereof. Your obligation hereunder and the obligations of the
Other Purchasers are several and not joint obligations and you shall have no
liability to any Person for the performance or non-performance by any Other
Purchaser hereunder.
3. CLOSING.
The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Foley & Lardner LLP, 321 North Clark
Street, Suite 2800, Chicago, Illinois 60654-5313, at 9:00 a.m., Chicago time, at
a closing (the “Closing”) on March 29, 2018. At the Closing the Obligors will
deliver to you the Notes to be purchased by you in the form of a single Note (or
such greater number of Notes in denominations of at least $100,000 as you may
request) dated the date of the Closing and registered in your name (or in the
name of your nominee), against delivery by you to the Obligors or their order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company (for the
benefit of the Obligors) to account number 1 731 0172 5153 at US Bank National
Association, Minneapolis Office, 800 Nicollet Mall, Minneapolis, MN 55402, ABA
No. 091000022. If at the Closing any Obligor fails to tender such Notes to you
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to your satisfaction, you shall, at your
2
12660262v2





--------------------------------------------------------------------------------



election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights you may have by reason of such failure or such
nonfulfillment.
4. CONDITIONS TO CLOSING.
Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:
4.1. Representations and Warranties.
The representations and warranties of the Obligors in this Agreement shall be
correct when made and at the time of the Closing.
4.2. Performance; No Default.
The Obligors shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by them prior to or at the Closing and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing. Neither any Obligor nor any other Subsidiary shall have entered into
any transaction since the date of the Memorandum that would have been prohibited
by Section 10 had such Section applied since such date.
4.3. Compliance Certificates.
(a) Officer’s Certificate. Each Obligor shall have delivered to you an Officer’s
Certificate, dated the date of the Closing, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b) Secretary’s Certificate. Each Obligor and each Subsidiary Guarantor shall
have delivered to you a certificate certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Notes, the Agreement and the Subsidiary Guaranty, as
applicable.
4.4. Opinions of Counsel.
You shall have received opinions in form and substance satisfactory to you,
dated the date of the Closing (a) (i) from Briggs and Morgan, P.A., counsel to
the Obligors, (ii) from Les Korsh, Esq., counsel to the Obligors and (iii) from
Hogan Lovells US LLP, counsel to the Subsidiary Guarantor, covering the matters
set forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as you or your counsel may reasonably request
(and the Obligors instruct their counsel to deliver such opinion to you) and
(b) from Foley & Lardner LLP, your special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as you may reasonably request.
3
12660262v2





--------------------------------------------------------------------------------



4.5. Purchase Permitted By Applicable Law, etc.
On the date of the Closing your purchase of Notes shall (i) be permitted by the
laws and regulations of each jurisdiction to which you are subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including, without limitation, Regulation U, T or
X of the Board of Governors of the Federal Reserve System) and (iii) not subject
you to any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by you, you shall have received an Officer’s Certificate certifying as
to such matters of fact as you may reasonably specify to enable you to determine
whether such purchase is so permitted.
4.6. Sale of Other Notes.
Contemporaneously with the Closing the Obligors shall sell to the Other
Purchasers and the Other Purchasers shall purchase the Notes to be purchased by
them at the Closing as specified in Schedule A.
4.7. Payment of Special Counsel Fees.
Without limiting the provisions of Section 15.1, the Obligors shall have paid on
or before the Closing the fees, charges and disbursements of your special
counsel referred to in Section 4.4, to the extent reflected in a statement of
such counsel rendered to the Obligors at least one Business Day prior to the
Closing.
4.8. Private Placement Number.
A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners) shall have been obtained for the Notes.
4.9. Changes in Corporate Structure.
Except as specified in Schedule 4.9, no Obligor shall have changed its
jurisdiction of organization or been a party to any merger or consolidation and
shall not have succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
4.10. Funding Instructions.
At least three Business Days prior to the date of the Closing, you shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.
4
12660262v2





--------------------------------------------------------------------------------



4.11. Proceedings and Documents.
All corporate or partnership and other proceedings in connection with the
transactions contemplated by this Agreement and all documents and instruments
incident to such transactions shall be satisfactory to you and your special
counsel, and you and your special counsel shall have received all such
counterpart originals or certified or other copies of such documents as you or
they may reasonably request.
4.12. Subsidiary Guaranty.
Each Subsidiary Guarantor shall have executed and delivered the Subsidiary
Guaranty in favor of you and the Other Purchasers and you shall have received a
copy of the executed Subsidiary Guaranty.
5. REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS.
Each Obligor represents and warrants to you that:
5.1. Organization; Power and Authority.
Each Obligor is a corporation or limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or foreign limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Obligor has the corporate or partnership power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
5.2. Authorization, etc.
This Agreement and the Notes have been duly authorized by all necessary
corporate or partnership action on the part of each Obligor, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of each Obligor enforceable against each
Obligor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
The Subsidiary Guaranty has been duly authorized by all necessary corporate,
partnership, or limited liability company action (as the case may be) on the
part of each Subsidiary Guarantor and upon execution and delivery thereof will
constitute the legal, valid and binding obligation of each Subsidiary Guarantor,
enforceable against each Subsidiary Guarantor
5
12660262v2





--------------------------------------------------------------------------------



in accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
fraudulent transfer, moratorium, or other similar laws affecting the enforcement
of creditors’ rights generally and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
5.3. Disclosure.
The Obligors, through their agent, J.P. Morgan Securities LLC, have delivered to
you and each Other Purchaser a copy of a confidential Private Placement
Memorandum, dated January 2018, including the Company’s Annual Reports on Form
10-K for the fiscal years ended April 29, 2017 and April 30, 2016 and the
Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended October 28,
2017 (the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries. Except as
disclosed in Schedule 5.3, this Agreement, the Memorandum, the documents,
certificates or other writings delivered to you by or on behalf of the Obligors
in connection with the transactions contemplated hereby and the financial
statements listed in Schedule 5.5, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Memorandum or as expressly
described in Schedule 5.3, or in one of the documents, certificates or other
writings identified therein, or in the financial statements listed in
Schedule 5.5, since April 29, 2017, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. There is no fact known to any
Obligor that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Memorandum or in the other documents,
certificates and other writings delivered to you by or on behalf of the Obligors
specifically for use in connection with the transactions contemplated hereby.
5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of: (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.
(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
6
12660262v2





--------------------------------------------------------------------------------



(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or any agreement (other than this Agreement, the agreements listed on Schedule
5.4 and customary limitations imposed by corporate or limited partnership law
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.
5.5. Financial Statements.
The Company has delivered to you and each Other Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).
5.6. Compliance with Laws, Other Instruments, etc.
The execution, delivery and performance by each Obligor of this Agreement and
the Notes will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of any Obligor or any other Subsidiary under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
or any other agreement or instrument to which any Obligor or any other
Subsidiary is bound or by which any Obligor or any other Subsidiary or any of
their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to any Obligor or any other Subsidiary or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to any Obligor or any other Subsidiary.
The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any agreement, or corporate
charter or by-laws, to which such Subsidiary Guarantor is
7
12660262v2





--------------------------------------------------------------------------------



bound or by which such Subsidiary Guarantor or any of its properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Subsidiary Guarantor.
5.7. Governmental Authorizations, etc.
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Obligor of this Agreement or the Notes, or the
execution, delivery or performance by each Subsidiary Guarantor of the
Subsidiary Guaranty.
5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of any Obligor, threatened against or
affecting any Obligor or any other Subsidiary or any property of any Obligor or
any other Subsidiary in any court or before any arbitrator of any kind or before
or by any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(b) Neither any Obligor nor any other Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including Environmental Laws, the USA PATRIOT Act or any of the
other laws and regulations that are referred to in Section 5.16) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.9. Taxes.
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate. The Federal income tax liabilities of the
Company and
8
12660262v2





--------------------------------------------------------------------------------



its Subsidiaries have been determined by the Internal Revenue Service and paid
for all fiscal years up to and including the fiscal year ended April 27, 2013.
5.10. Title to Property; Leases.
The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
5.11. Licenses, Permits, etc.
Except as disclosed in Schedule 5.11,
(a) the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known conflict with the rights of others;
(b) to the best knowledge of each Obligor, there is no Material violation by any
product of any Obligor or any other Subsidiary with respect to any patent,
copyright, service mark, trademark, trade name, or other right owned by any
other Person; and
(c) to the best knowledge of each Obligor, there is no Material violation by any
Person of any right of any Obligor or any other Subsidiary with respect to any
patent, copyright, service mark, trademark, trade name or other right owned or
used by the any Obligor or any other Subsidiary.
5.12. Compliance with ERISA.
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or Federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the
9
12660262v2





--------------------------------------------------------------------------------



amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds used to pay the purchase price of the Notes to be purchased
by you.
5.13. Private Offering by the Company.
Neither any Obligor nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than you and the Other Purchasers and not more than 36 other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment. Neither any Obligor nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act.
5.14. Use of Proceeds; Margin Regulations.
The Obligors will apply the proceeds of the sale of the Notes to refinance Debt
of the Company as set forth in Schedule 5.14 and for general corporate purposes,
including repurchases of the Company’s Capital Stock and business or asset
acquisitions. No part of the
10
12660262v2





--------------------------------------------------------------------------------



proceeds from the sale of the Notes will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221) so as to involve any Obligor or any holder of Notes in a violation of such
Regulation (or so as to require any holder of Notes to make any filing under
such Regulation), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve any Obligor in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 10% of the value of the consolidated assets of the Company
and its Subsidiaries and the Obligors do not have any present intention that
margin stock will constitute more than 10% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
5.15. Existing Debt; Future Liens.
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries as of March 1,
2018 since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Company or its Subsidiaries. Neither any Obligor nor any other Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of any Obligor or any other Subsidiary and no
event or condition exists with respect to any Debt of any Obligor or any other
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Debt to become due and payable
before its stated maturity or before its regularly scheduled dates of payment.
(b) Except as disclosed in Schedule 5.15, neither any Obligor nor any other
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
5.16. Foreign Assets Control Regulations, etc.
(a) Neither any Obligor nor any Controlled Entity (i) is a Blocked Person, (ii)
has been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.
(b) Neither any Obligor nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to any Obligor’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
11
12660262v2





--------------------------------------------------------------------------------



(c) No part of the proceeds from the sale of the Notes hereunder:
(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by any Obligor or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d) Each Obligor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Obligors and each Controlled Entity are and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and AntiCorruption Laws.
5.17. Status under Certain Statutes.
Neither any Obligor nor any other Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act, as amended, or the Federal
Power Act, as amended.
5.18. Environmental Matters.
Neither any Obligor nor any other Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against any Obligor or any other Subsidiary or any of their respective
real properties now or formerly owned, leased or operated by any of them or
other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing,
(a) neither any Obligor nor any other Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;
12
12660262v2





--------------------------------------------------------------------------------



(b) neither any Obligor nor any other Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
(c) all buildings on all real properties now owned, leased or operated by any
Obligor or any other Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
5.19. Solvency of Obligors.
After giving effect to the transactions contemplated herein, (i) the present
value of the assets of each Obligor, at a fair valuation, is in excess of the
amount that will be required to pay its probable liability on its existing debts
as said debts become absolute and matured, (ii) each Obligor has received
reasonably equivalent value for issuing and selling the Notes, (iii) the
property remaining in the hands of each Obligor is not an unreasonably small
capital, and (iv) each Obligor is able to pay its debts as they mature.
6. REPRESENTATIONS OF THE PURCHASERS.
6.1. Purchase for Investment.
You represent that you are purchasing the Notes for your own account or for one
or more separate accounts maintained by you or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of your or their property shall at all times be within your
or their control. You understand that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Obligors are not required to
register the Notes. You represent that you are an “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities
Act) acting for your own account (and not for the account of others) or as a
fiduciary or agent for others (which others are also “accredited investors”). 
You further represent that you have had the opportunity to ask questions of the
Company and received answers concerning the terms and conditions of the sale of
the Notes.
6.2. Source of Funds.
You represent that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by you to pay
the purchase price of the Notes to be purchased by you hereunder:
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
13
12660262v2





--------------------------------------------------------------------------------



(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of PTE 91-38 and, except as you have disclosed to the Company
in writing pursuant to this clause (c), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
14
12660262v2





--------------------------------------------------------------------------------



(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f) the Source is a governmental plan; or
(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.


7. INFORMATION AS TO COMPANY.
7.1. Financial and Business Information
The Company will deliver to each holder of Notes that is an Institutional
Investor:
(a) Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,
(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter,
(ii) consolidated statements of income of the Company and its Subsidiaries for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter, and
(iii) consolidated statements of cash flows of the Company and its Subsidiaries
for such quarter or (in the case of the second and third quarters) for the
portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly
15
12660262v2





--------------------------------------------------------------------------------



presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments, provided that delivery within the
time period specified above of copies of the Company’s Quarterly Report on Form
10-Q prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 7.1(a);


(b) Annual Statements -- within 120 days after the end of each fiscal year of
the Company, duplicate copies of,
(i) a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
reported on by an opinion of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the Company and its consolidated Subsidiaries being reported upon and their
results of operations and cash flows and have been prepared in conformity with
GAAP, and that the examination of such accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(b);


(c) SEC and Other Reports -- promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by any
Obligor or any other Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, registration statement other than
registration statements on Form S-8 (without exhibits except as expressly
requested by such holder), or other material filed by any Obligor or any other
Subsidiary with the Securities and Exchange Commission;
(d) Notice of Default or Event of Default -- promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Obligors are taking or propose
to take with respect thereto;
(e) ERISA Matters -- promptly, and in any event within five Business Days after
a Responsible Officer becoming aware of any of the following, a written notice
16
12660262v2





--------------------------------------------------------------------------------



setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
(f) Notices from Governmental Authority -- promptly, and in any event within 30
days of receipt thereof, copies of any notice to any Obligor or any other
Domestic Subsidiary from any Federal or state Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
(g) Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any other Subsidiary (including actual
copies of the Company’s Forms 10-Q and Forms 10-K) or relating to the ability of
any Obligor to perform its obligations hereunder and under the Notes or the
ability of a Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty as from time to time may be reasonably requested by any such
holder of Notes.
7.2. Officer’s Certificate.
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or (b) shall be accompanied by a certificate of a Senior
Financial Officer setting forth:
(a) Covenant Compliance -- the information (including detailed calculations and
a reconciliation to the financial statements from which derived if the
accounting
17
12660262v2





--------------------------------------------------------------------------------



methods applicable to such financial statements differ from the methods of
determining compliance with Section 10.1 through Section 10.5 and Section 10.7)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.9, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
(b) Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including any such event or condition resulting from
the failure of any Obligor or any other Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.
7.3. Electronic Delivery.
Financial statements and officers’ certificates required to be delivered by the
Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if (i) delivered by e-mail, or (ii) the Company shall
have timely filed such Form 10-Q or Form 10-K, satisfying the requirements of
Section 7.1(a) or (b) as the case may be, with the Securities and Exchange
Commission on “EDGAR” and shall have made such Form and the related certificate
satisfying the requirements of Section 7.2 available on its home page on the
worldwide web (at the date of this Agreement located at
http://www.pattersoncompanies.com), or (iii) such financial statements
satisfying the requirements of Section 7.1(a) or (b) and related certificate
satisfying the requirements of Section 7.2 are timely posted by or on behalf of
the Company on IntraLinks or on any other similar website to which each holder
of Notes has free access, or (iv) the Company shall have filed any of the items
referred to in Section 7.1 with the Securities and Exchange Commission on
“EDGAR” and shall have made the related certificate required by Section 7.2
available on its home page on the worldwide web or posted by or on behalf of the
Company on IntraLinks or on any other similar website to which each holder of
Notes has free access; provided however, that in the case of any of clause (i),
(ii), (iii) or (iv) the Company shall concurrently with such filing or posting
give notice to each holder of Notes of such posting or filing and provided
further, that upon request of any holder, the Company will thereafter deliver
written copies of such forms, financial statements and certificates to such
holder.
7.4. Inspection.
18
12660262v2





--------------------------------------------------------------------------------



The Company will permit the representatives of each holder of Notes that is an
Institutional Investor:
(a) No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Subsidiary, all at reasonable times as reasonably requested in writing; and
(b) Default -- if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances, and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
reasonably requested.
8. PREPAYMENT OF THE NOTES.
8.1. No Scheduled Prepayments.
No regularly scheduled prepayments are due on the Notes prior to their stated
maturity.
8.2. Optional Prepayments.
(a) Optional Prepayments with Make-Whole Amount. The Obligors may, by giving
written notice not less than 30 days and not more than 60 days before the
prepayment date designated in such notice (the “Optional Prepayment Notice”) to
each holder of the Notes, prepay at any time all, or from time to time any part
of, the Notes, in an amount not less than $1,000,000 in the aggregate in the
case of a partial prepayment, at 100% of the principal amount so prepaid, plus
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. In addition to specifying the prepayment date, the Optional
Prepayment Notice shall specify the aggregate principal amount of the Notes to
be prepaid on such date, the principal amount of each Note held by such holder
to be prepaid (determined in accordance with Section 8.4), and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid. Along with the Optional Prepayment Notice, the Obligors shall deliver a
certificate of a Senior Financial Officer as to the estimated MakeWhole Amount
due in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of the Notes a certificate of
19
12660262v2





--------------------------------------------------------------------------------



a Senior Financial Officer specifying the calculation of such Make-Whole Amount
as of the specified prepayment date.
(b) Optional Prepayments without Make-Whole Amount. Notwithstanding Section
8.2(a) above, the Obligors may, at their option, upon notice as provided in this
Section 8.2(b), prepay the Notes at any time during the three month period
immediately preceding the maturity date of the Notes at 100% of the principal
amount of all Notes then outstanding, provided that no Default or Event of
Default shall have occurred or be continuing at such time. The Obligors will
give each holder of Notes written notice of an optional prepayment under this
Section 8.2(b) not less than ten days and not more than 60 days prior to the
date fixed for such prepayment (unless the Obligors and the Required Holders
agree to another time period pursuant to Section 17.1). Such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes to be prepaid on such date, the principal amount of each
Note held by such holder to be prepaid, and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid.
(c) Offer to Prepay at Par Upon Certain Sales of Assets.
(i) Notice and Offer. In the event of any Debt Prepayment Application under
Section 10.7 of this Agreement, the Obligors will, within 10 days of the
occurrence of the Transfer (a “Debt Prepayment Transfer”) in respect of which an
offer to prepay the Notes (the “Prepayment Offer”) is being made to comply with
the requirements for a Debt Prepayment Application (as set forth in the
definition thereof), give notice of such Debt Prepayment Transfer to each holder
of Notes (a “Debt Prepayment Notice”). A Debt Prepayment Notice shall contain,
and shall constitute, an irrevocable offer to prepay, at the election of each
holder, a portion of the Notes held by such holder equal to such holder’s
Ratable Portion of the Net Proceeds Amount in respect of such Debt Prepayment
Transfer on a date specified in such notice (the “Transfer Prepayment Date”)
that is not less than 30 days and not more than 60 days after the date of such
notice.
(ii) Acceptance and Payment. To accept such Prepayment Offer, a holder of Notes
shall cause a notice of such acceptance to be delivered to the Company not later
than 10 days prior to the Transfer Prepayment Date. Failure to accept such offer
in writing not later than 10 days prior to the Transfer Prepayment Date shall be
deemed to be rejection of the Prepayment Offer. If so accepted by any holder of
a Note, such Prepayment Offer equal to not less than such holder’s Ratable
Portion of the Net Proceeds Amount in respect of such Debt Prepayment Transfer,
together with any additional amount offered to and accepted by such holder
pursuant to the following sentence shall be due and payable on the Transfer
Prepayment Date. If any holder of Notes fails to accept such Prepayment Offer,
such holder’s Ratable Portion of the Net Proceeds Amount shall be offered pro
rata to each holder of Notes that has accepted such Prepayment Offer. A
Prepayment Offer pursuant to this Section 8.2(c) shall be made at 100% of the
20
12660262v2





--------------------------------------------------------------------------------



principal amount being so prepaid, together with interest on such principal
amount then being prepaid accrued to the Transfer Prepayment Date.
(iii) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.2(c) shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying:
(A) the Transfer Prepayment Date and the Net Proceeds Amount in respect of the
applicable Debt Prepayment Transfer;
(B) that such offer is being made pursuant to Section 8.2(c) and Section 10.7 of
this Agreement;
(C) the principal amount of each Note offered to be prepaid;
(D) the interest that would be due on each such Note offered to be prepaid,
accrued to the date fixed for payment; and
(E) in reasonable detail, the nature of the Transfer giving rise to such Debt
Prepayment Transfer.
(d) Notice Concerning Status of Holders of Notes. Within 30 days after each
prepayment date under Section 8.2(a) or 8.2(b) or Transfer Prepayment Date under
Section 8.2(c) and the making of all prepayments contemplated thereunder, the
Company will deliver to each holder of Notes a certificate signed by a Senior
Financial Officer containing a list of the then-current holders of Notes and
their addresses and the outstanding principal amount of Notes held by each
holder at such time.
8.3. Mandatory Offer to Prepay Upon Change of Control.
(a) Notice of Change of Control or Control Event -- The Company will, within
five Business Days after any Responsible Officer has knowledge of the occurrence
of any Change of Control or Control Event, give notice of such Change of Control
or Control Event to each holder of Notes unless notice in respect of such Change
of Control (or the Change of Control contemplated by such Control Event) shall
have been given pursuant to paragraph (b) of this Section 8.3. If a Change of
Control has occurred, such notice shall contain and constitute an offer to
prepay Notes as described in paragraph (c) of this Section 8.3 and shall be
accompanied by the certificate described in paragraph (g) of this Section 8.3 (a
“Change of Control Prepayment Certificate”).
(b) Condition to Company Action -- The Company will not take any action that
consummates or finalizes a Change of Control unless (i) at least 15 Business
Days prior to such action it shall have given to each holder of Notes written
notice containing and constituting an offer to prepay Notes accompanied by a
Change of Control Prepayment Certificate, and (ii) subject to the provisions of
paragraphs (d) and (f) below,
21
12660262v2





--------------------------------------------------------------------------------



contemporaneously with such action, it prepays all Notes required to be prepaid
in accordance with this Section 8.3.
(c) Offer to Prepay Notes -- The offer to prepay Notes contemplated by
paragraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”), which shall be not less than 30 days and not more than 60
days after the date of such offer.
(d) Acceptance; Rejection -- A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the Change of
Control Prepayment Certificate. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.3, or to accept an offer as to
all of the Notes held by the holder, within such time period shall be deemed to
constitute rejection of such offer by such holder.
(e) Prepayment -- Prepayment of the Notes to be prepaid pursuant to this Section
8.3 shall be at 100% of the outstanding principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and shall not
require the payment of any Make-Whole Amount or prepayment premium. The
prepayment shall be made on the Proposed Prepayment Date except as provided in
paragraph (f) of this Section 8.3.
(f) Deferral Pending Change of Control -- The obligation of the Company to
prepay Notes pursuant to the offers required by paragraphs (a) and (b) and
accepted in accordance with paragraph (d) of this Section 8.3 is subject to the
occurrence of the Change of Control in respect of which such offers and
acceptances shall have been made. If such Change of Control does not occur on or
prior to the Proposed Prepayment Date in respect thereof, the prepayment shall
be deferred if and until the date on which such Change of Control occurs. The
Company shall keep each holder of Notes reasonably and timely informed of
(i) any such deferral of the date of prepayment, (ii) the date on which such
Change of Control and the prepayment are expected to occur, and (iii) any
determination by the Company that efforts to effect such Change of Control have
ceased or been abandoned (in which case the offers and acceptances made pursuant
to this Section 8.3 in respect of such Change of Control shall be deemed
rescinded). Notwithstanding the foregoing, in the event that the prepayment has
not been made within 90 days after such Proposed Prepayment Date by virtue of
the deferral provided for in this Section 8.3(f), the Company shall make a new
offer to prepay in accordance with paragraph (c) of this Section 8.3.
(g) Officer’s Certificate -- Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a Change of Control Prepayment Certificate,
executed by a Senior Financial Officer of the Company and dated the date of such
offer, specifying: (i) the Proposed Prepayment Date, (ii) that such offer is
made pursuant to this
22
12660262v2





--------------------------------------------------------------------------------



Section 8.3, (iii) the principal amount of each Note offered to be prepaid,
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date, (v) that the conditions of this Section 8.3
have been fulfilled, (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control and (vii) the date by which any holder of a Note
that wishes to accept such offer must deliver notice thereof to the Company,
which date shall not be earlier than three Business Days prior to the Proposed
Prepayment Date or, in the case of a prepayment pursuant to Section 8.3(b), the
date of the action referred to in Section 8.3(b)(i).
8.4. Allocation of Partial Prepayments.
In the case of each partial prepayment of Notes pursuant to Section 8.2(a), the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment.
8.5. Maturity; Surrender, etc.
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Obligors shall fail to pay such
principal amount when so due and payable, together with the interest and
MakeWhole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and canceled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
8.6. Purchase of Notes.
The Obligors will not and will not permit any Controlled Entity to purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Obligors or a Controlled Entity pro rata to the
holders of any Notes at the time outstanding upon the same terms and conditions.
Any such offer shall provide each holder with sufficient information reasonably
determined by the Obligors to enable the holder to make an informed decision
with respect to such offer, and shall remain open for at least 10 Business Days.
If the holders of more than 25% of the principal amount of the thenoutstanding
Notes accept such offer, the Company shall promptly notify the remaining holders
of such fact and the expiration date for the acceptance by holders of such Notes
of such offer shall be extended by the number of days necessary to give each
such remaining holder at least 10 Business Days from its receipt of such notice
to accept such offer. The Company will promptly cancel all Notes acquired by any
Obligor or any Controlled Entity pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
23
12660262v2





--------------------------------------------------------------------------------



8.7. Make-Whole Amount.
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2(a) or has become or is declared to
be immediately due and payable pursuant to Section 12.1, as the context
requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (1) closest to and greater than such
Remaining Average Life and (2) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.


If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
24
12660262v2





--------------------------------------------------------------------------------



Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.


“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months,
that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2(a) or 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2(a)
or has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
9. AFFIRMATIVE COVENANTS.
The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:
9.1. Compliance with Law.
The Obligors will, and will cause each other Subsidiary to, comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, the USA PATRIOT Act
and the other laws and regulations that are referred to in Section 5.16, and
will obtain and maintain in effect all licenses, certificates, permits,
franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
25
12660262v2





--------------------------------------------------------------------------------



9.2. Insurance.
The Obligors will, and will cause each other Subsidiary to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
9.3. Maintenance of Properties.
The Obligors will, and will cause each other Subsidiary to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent any Obligor or any other
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
9.4. Payment of Taxes and Claims.
The Obligors will, and will cause each other Subsidiary to, file all income tax
or similar tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and all claims for which sums have become due and payable that have or might
become a Lien on properties or assets of any Obligor or any other Subsidiary,
provided that neither any Obligor nor any other Subsidiary need pay any such tax
or assessment or claims if (i) the amount, applicability or validity thereof is
contested by such Obligor or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and an Obligor or another Material Domestic
Subsidiary has established adequate reserves therefor in accordance with GAAP on
its books or (ii) the nonpayment of all such taxes and assessments in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
9.5. Corporate Existence, etc.
Subject to Sections 10.6 and 10.7, each Obligor will at all times preserve and
keep in full force and effect its corporate existence. Subject to Sections 10.6
and 10.7, the Company will at all times preserve and keep in full force and
effect the corporate existence of each of its Subsidiaries (unless merged into
the Company or a Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
26
12660262v2





--------------------------------------------------------------------------------



9.6. Ranking of Notes.
The Notes and the Obligors’ obligations under this Agreement will rank at least
pari passu with all of the Obligors’ outstanding unsecured Senior Debt.
9.7. Subsidiary Guaranty.
(a) Subsidiary Guarantors. The Obligors will not permit any other Domestic
Subsidiary to become a borrower under, or to directly or indirectly guarantee
any obligations of any Obligor under, any Loan Agreement unless the Obligors
cause such Domestic Subsidiary to concurrently execute and deliver a Joinder to
Subsidiary Guaranty to each holder of Notes and:
(i) copies of such directors’ or other authorizing resolutions, charter, bylaws
and other constitutive documents of such Domestic Subsidiary as the Required
Holders may reasonably request; and
(ii) an opinion of counsel covering the authorization, execution, delivery,
compliance with law, no conflict with other documents, no consents and
enforceability of the Subsidiary Guaranty against such Domestic Subsidiary.
(b) Additional Subsidiary Guarantors. If at any time the Consolidated Adjusted
Net Income for the four consecutive fiscal quarters most recently ended of all
of the Company’s Domestic Subsidiaries that are not Obligors or Subsidiary
Guarantors exceeds 20% of the Company’s Consolidated Adjusted Net Income for
such period, the Company will, within 30 days after its senior management
becomes aware of such event (or should have become aware), cause additional
Domestic Subsidiaries to execute and deliver a Joinder to the Subsidiary
Guaranty so that, after giving effect thereto, the threshold level above is not
exceeded and shall deliver to each holder of Notes the documents listed in
Section 9.7(a)(i) and (ii).
9.8. Books and Records.
         The Company will, and will cause each of its Subsidiaries to, maintain
proper books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.
10. NEGATIVE COVENANTS.
The Obligors, jointly and severally, covenant that so long as any of the Notes
are outstanding:
10.1. Debt to Adjusted EBITDA Ratio.
The Company will not permit the Debt to Adjusted EBITDA Ratio, as of the end of
any fiscal quarter, to be greater than 3.50 to 1.00; provided that, upon notice
by the Obligors
27
12660262v2





--------------------------------------------------------------------------------



to the holders of Notes, as of the last day of the fiscal quarter in which a
Qualified Acquisition is consummated and the last day of each of the four
consecutive fiscal quarters ending immediately after such initial fiscal quarter
in which such Qualified Acquisition was consummated, such ratio may be greater
than 3.50 to 1.00, but in no event greater than 4.00 to 1.00 (any such period, a
“Temporary Increase Period”); provided further, that no Temporary Increase
Period shall be available during the two (2) consecutive fiscal quarters
occurring immediately after any Temporary Increase Period shall have concluded.
If the Debt to Adjusted EBITDA Ratio exceeds 3.50 to 1.00 as permitted pursuant
to the first proviso in the foregoing sentence, the Company shall pay the
additional interest provided for in Section 1.2.
10.2. Interest Coverage.
The Company will not permit the ratio of Consolidated Adjusted EBITDA to
Consolidated Interest Expense (in each case for the Company’s then most recently
completed four fiscal quarters) to be less than 2.50 to 1.00 at any time.
10.3. Priority Debt.
The Company will not permit Priority Debt to exceed 15% of Consolidated Total
Assets (as of the end of the Company’s then most recently completed fiscal
quarter) at any time.
10.4. Liens.
The Company will not, and will not permit any Subsidiary to, permit to exist,
create, assume or incur, directly or indirectly, any Lien on its properties or
assets, whether now owned or hereafter acquired, except:
(a) Liens for taxes, assessments or governmental charges not then due and
delinquent or the nonpayment of which is permitted by Section 9.4;
(b) any attachment or judgment Lien, unless the judgment it secures has not,
within 60 days after the entry thereof, been discharged or execution thereof
stayed pending appeal, or has not been discharged within 60 days after the
expiration of any such stay;
(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, lessors’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens) and Liens to secure the
performance of bids, tenders, leases or trade contracts, or to secure statutory
obligations (including obligations under workers compensation, unemployment
insurance and other social security legislation), surety or appeal bonds or
other Liens of like general nature incurred in the ordinary course of business
and not in connection with the borrowing of money;
(d) encumbrances in the nature of leases, subleases, zoning restrictions,
easements, rights of way, minor survey exceptions and other rights and
restrictions of record on the use of real property and defects in title arising
or incurred in the ordinary
28
12660262v2





--------------------------------------------------------------------------------



course of business, which, individually and in the aggregate, do not materially
impair the use of the property or assets subject thereto by the Company or such
Subsidiary in their business or which relate only to assets that in the
aggregate are not Material;
(e) Liens securing Debt existing on property or assets of the Company or any
Subsidiary as of the date of this Agreement that are described in Schedule 10.4;
(f) Liens (i) existing on property at the time of its acquisition by the Company
or a Subsidiary and not created in contemplation thereof, whether or not the
Debt secured by such Lien is assumed by the Company or a Subsidiary; or (ii) on
property (including (Capital Leases) created contemporaneously with its
acquisition or within 180 days of the acquisition or completion of construction
or improvements thereof to secure or provide for all or a portion of the
acquisition price or cost of construction or improvements of such property after
the date of Closing; or (iii) existing on property of a Person at the time such
Person is merged or consolidated with, or becomes a Subsidiary of, or
substantially all of its assets are acquired by, the Company or a Subsidiary and
not created in contemplation thereof; provided that such Liens do not extend to
additional property of the Company or any Subsidiary (other than property that
is an improvement to or is acquired for specific use in connection with the
subject property) and that the aggregate principal amount of Debt secured by
each such Lien does not exceed the lesser of cost of acquisition or construction
or the fair market value (determined in good faith by one or more officers of
the Company to whom authority to enter into the transaction has been delegated
by the board of directors of the Company) of the property subject thereto;
(g) Liens resulting from extensions, renewals or replacements of Liens permitted
by paragraphs (e) and (f), provided that (i) there is no increase in the
principal amount or decrease in maturity of the Debt secured thereby at the time
of such extension, renewal or replacement, (ii) any new Lien attaches only to
the same property theretofore subject to such earlier Lien and (iii) immediately
after such extension, renewal or replacement no Default or Event of Default
would exist;
(h) Liens securing Debt of a Subsidiary owed to the Company or to a Wholly Owned
Subsidiary;
(i) Liens arising in connection with a Contract Purchase Facility or a Permitted
Receivables Securitization Transaction on the assets transferred in connection
therewith, including proceeds and cash;
(j) Liens on the properties or assets of any Foreign Subsidiary, whether now or
hereafter acquired, securing Debt that is non-recourse to the Company or any
Domestic Subsidiary; provided that the aggregate principal amount of Debt
secured by all such Liens does not exceed $5,000,000 at any time;
(k) Liens securing Debt not otherwise permitted by paragraphs (a) through
(j) above, provided that Priority Debt does not exceed 15% of Consolidated Total
Assets (as of the end of the Company’s then most recently completed fiscal
quarter) at any time;
29
12660262v2





--------------------------------------------------------------------------------



provided, further, that notwithstanding the foregoing, the Company will not, and
will not permit any of its Subsidiaries to, secure any Debt outstanding under or
pursuant to the Credit Agreement pursuant to this Section 10.4(k) unless and
until the Notes (and any guaranty delivered in connection therewith) shall be
concurrently secured equally and ratably with such Debt pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form.
10.5. Subsidiary Debt.
The Company will not at any time permit any Subsidiary (other than an Obligor),
directly or indirectly, to create, incur, assume, guarantee, have outstanding,
or otherwise become or remain directly or indirectly liable for, any Debt other
than:
(a) Debt outstanding on the date hereof that is described on Schedule 10.5, and
any replacement, renewal, refinancing or extension of any such Debt that (i)
does not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Debt being replaced,
renewed, refinanced or extended and (iii) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Debt being
replaced, renewed, refinanced or extended;
(b) Debt owed to the Company or a Wholly Owned Subsidiary;
(c) Debt of any Subsidiary Guarantor;
(d) Debt of a Subsidiary outstanding at the time of its acquisition by the
Company, provided that (i) such Debt was not incurred in contemplation of
becoming a Subsidiary, and (ii) at the time of such acquisition and after giving
effect thereto, no Default or Event of Default exists or would exist, and any
replacement, renewal, refinancing or extension of any such Debt that (i) does
not exceed the aggregate principal amount (plus accrued interest and any
applicable premium and associated fees and expenses) of the Debt being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Debt being replaced,
renewed, refinanced or extended and (iii) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Debt being
replaced, renewed, refinanced or extended;
(e) Debt incurred by any Foreign Subsidiary, whether now or hereafter acquired,
that is non-recourse to the Company or any Domestic Subsidiary; provided that
the aggregate principal amount of such Debt does not exceed $5,000,000 at any
time;
30
12660262v2





--------------------------------------------------------------------------------



(f) Debt not otherwise permitted by the preceding clauses (a) through (e),
provided that immediately before and after giving effect thereto and to the
application of the proceeds thereof,
(i) no Default or Event of Default exists, and
(ii) Priority Debt does not exceed 15% of Consolidated Total Assets (as of the
end of the Company’s then most recently completed fiscal quarter) at any time.
10.6. Mergers, Consolidations, etc.
(a) The Company will not consolidate with or merge with any other Person or
convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person unless:
(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be, is a solvent corporation organized and existing under the laws of the United
States or any state thereof (including the District of Columbia), and, if the
Company is not such corporation, such corporation (A) shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (B) shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and
(ii) immediately before and after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer, sale or lease of all or substantially all of the
assets of the Company shall have the effect of releasing the Company or any
successor corporation that shall theretofore have become such in the manner
prescribed in this Section 10.6 from its liability under this Agreement or the
Notes.
(b) The Company will not permit any Subsidiary that is an Obligor to consolidate
with or merge with any other Subsidiary that is not an Obligor (a “NonObligor
Subsidiary”) if such Non-Obligor Subsidiary is the successor or survivor, or
convey, transfer, sell or lease all or substantially all of its assets in a
single transaction or series of transactions to any Non-Obligor Subsidiary,
unless:
(i) such Non-Obligor Subsidiary (A) is a solvent corporation organized and
existing under the laws of the United States or any state thereof
31
12660262v2





--------------------------------------------------------------------------------



(including the District of Columbia), (B) shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes and
(C) shall have caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and
(ii) immediately before and after giving effect to such transaction, no Default
or Event of Default shall have occurred and be continuing.
10.7. Sale of Assets.
Except as permitted by Section 10.6, the Company will not, and will not permit
any Subsidiary to, make any Asset Disposition unless:
(a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a fair market value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary;
(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and
(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring in
the then current fiscal year of the Company would not exceed 15% of Consolidated
Total Assets as of the end of the then most recently completed fiscal year of
the Company.
If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application or a Property Reinvestment Application within 90 days before or 365
days after such Transfer, then such Transfer, only for the purpose of
determining compliance with paragraph (c) of this Section 10.7 as of any date,
shall be deemed not to be an Asset Disposition.
10.8. Transactions with Affiliates.
The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except in the ordinary course of
the Company’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the Company or such Subsidiary than would be obtainable in
a comparable arm’s-length transaction with a Person not an Affiliate.
10.9. Economic Sanctions, Etc.
32
12660262v2





--------------------------------------------------------------------------------



The Obligors will not, and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder or any affiliate
of such holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.
10.10. Material Acquisitions.
For the period commencing on the Second Amendment Effective Date through the
Temporary Covenant Termination Date, the Obligors will not, and will not permit
any Subsidiary to consummate a Material Acquisition.
10.11. Share Repurchases.
For the period commencing on the Second Amendment Effective Date through the
Temporary Covenant Termination Date, the Company will not repurchase or
otherwise acquire or retire any shares of its Capital Stock.
















10.12. Most Favored Lender.
If the Company suffers to exist any terms or conditions or enters into any
amendment or other modification, of the Credit Agreement, the Existing Loan
Agreement or any notes, indenture or other agreements evidencing Debt incurred
pursuant to Section 10.5(f) (collectively, “Other Specified Indebtedness”) that
(i) results in one or more additional or more restrictive Financial Covenants
than those contained in this Agreement or (ii) solely in the case of Other
Specified Indebtedness permitted under Section 10.5(f), results in any term,
condition or provision (including, for the avoidance of doubt, any covenant,
representation, default, security, guaranty or mandatory prepayment) that is not
included in this Agreement or otherwise differs
33
12660262v2





--------------------------------------------------------------------------------



from the similar or equivalent term, condition or provision set forth in this
Agreement in any material respect, then, in each case, the terms of this
Agreement, without any further action on the part of the Company or any holder
of Notes, will unconditionally be deemed on the Second Amendment Effective Date
or the date of execution of any such amendment or other modification, as
applicable, to be automatically amended to include each such additional or more
restrictive Financial Covenant or other term, condition or provision, together
with all definitions relating thereto, and any event of default in respect of
any such additional or more restrictive covenant(s) so included herein shall be
deemed to be a Default under Section 11(c), subject to all applicable terms and
provisions of this Agreement, including, without limitation, all grace periods,
all limitations in application, scope or duration, and all rights and remedies
exercisable by holders of Notes hereunder.
11. EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) the Obligors default in the payment of any principal, Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
(b) the Obligors default in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c) the Obligors default in the performance of or compliance with any term
contained in Section 7.1(d), Sections 10.1 through 10.5, Section 10.7, or
Sections 10.10 through 10.12;
(d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note; or
(e) any representation or warranty made in writing by or on behalf of the
Obligors or any Subsidiary Guarantor or by any officer of any Obligor or any
Subsidiary Guarantor in this Agreement, in the Subsidiary Guaranty, or in any
writing furnished in connection with the transactions contemplated hereby or
thereby proves to have been false or incorrect in any material respect on the
date as of which made; or
(f) (i) any Obligor or any other Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
makewhole amount or libor-breakage (or similar breakage) amount or interest on
any Debt that is outstanding in an aggregate principal amount of at least the
greater of $50,000,000 or 2% of Consolidated Total Assets beyond any period of
grace provided with respect thereto, or (ii) any Obligor or any other Subsidiary
is in default in the performance of or
34
12660262v2





--------------------------------------------------------------------------------



compliance with any term of any evidence of any Debt that is outstanding in an
aggregate principal amount of at least the greater of $50,000,000 or 2% of
Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or, in the case
of defaults other than Disclosure Defaults, one or more Persons are entitled to
declare such Debt to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Debt to convert such Debt into equity
interests), (A) any Obligor or any other Subsidiary has become obligated to
purchase or repay Debt before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least the greater of $50,000,000 or 2% of Consolidated Total Assets or (B) other
than Disclosure Defaults, one or more Persons have the right to require any
Obligor or any other Subsidiary so to purchase or repay such Debt; or
(g) any Obligor or any other Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing, it being expressly understood and agreed
that consulting with counsel and other professional advisers with respect to its
rights and responsibilities under Federal or state bankruptcy or insolvency laws
shall not, in and of itself, constitute the corporate action referred to above;
or
(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any other Subsidiary, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or constituting an order
for relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of any Obligor or any other Subsidiary, or any such petition
shall be filed against any Obligor or any other Subsidiary and such petition
shall not be dismissed within 60 days; or
(i) a final judgment or judgments for the payment of money aggregating more than
the greater of $50,000,000 or 2% of Consolidated Total Assets are rendered
against one or more of the Obligors and any other Subsidiaries, which judgments
are not, within 60 days after entry thereof, bonded, discharged or stayed
pending appeal, or are not discharged within 60 days after the expiration of
such stay; or
35
12660262v2





--------------------------------------------------------------------------------



(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans determined in accordance with
Title IV of ERISA, shall be greater than the greater of $50,000,000 or 2% of
Consolidated Total Assets, (iv) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect; or
(k) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in the Subsidiary Guaranty or the Subsidiary Guaranty
ceases to be in full force and effect as a result of acts taken by the Company
or any Subsidiary Guarantor, except as provided in Section 22, or is declared to
be null and void in whole or in material part by a court or other governmental
or regulatory authority having jurisdiction or the validity or enforceability
thereof shall be contested by any of the Company or any Subsidiary Guarantor or
any of them renounces any of the same or denies that it has any or further
liability thereunder.
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
12. REMEDIES ON DEFAULT, ETC.
12.1. Acceleration.
(a) If an Event of Default with respect to any Obligor described in
paragraph (g) or (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
(b) If any other Event of Default has occurred and is continuing, holders of at
least 51% in principal amount of the Notes at the time outstanding may at any
time at its or their option, by notice or notices to the Obligors, declare all
the Notes then outstanding to be immediately due and payable.
36
12660262v2





--------------------------------------------------------------------------------



(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (w) all accrued and unpaid interest
thereon and (x) any applicable Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Obligors
acknowledge, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Obligors in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
12.2. Other Remedies.
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in the Subsidiary
Guaranty or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
12.3. Rescission.
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the holders of at least 51% in principal
amount of the thenoutstanding Notes, by written notice to the Obligors, may
rescind and annul any such declaration and its consequences if (a) the Obligors
have paid all overdue interest on the Notes, all principal of and any Make-Whole
Amount on any Notes that are due and payable and are unpaid other than by reason
of such declaration, and all interest on such overdue principal and any
Make-Whole Amount and (to the extent permitted by applicable law) any overdue
interest in respect of the Notes, at the Default Rate, (b) all Events of Default
and Defaults, other than nonpayment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
12.4. No Waivers or Election of Remedies, Expenses, etc.
37
12660262v2





--------------------------------------------------------------------------------



No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement or by any Note or the Subsidiary Guaranty
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Obligors under
Section 15, the Obligors will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
13.1. Registration of Notes.
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof, and the name and
address of each transferee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary. The Company shall give to
any holder of a Note that is an Institutional Investor, promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
13.2. Transfer and Exchange of Notes.
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Obligors shall execute and deliver
within five Business Days, at the Obligors’ expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1.1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
38
12660262v2





--------------------------------------------------------------------------------



13.3. Replacement of Notes.
Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another Institutional Investor holder of a Note
with a minimum net worth of at least $50,000,000, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or
(b) in the case of mutilation, upon surrender and cancellation thereof,
the Obligors at their own expense shall execute and deliver within five Business
Days, in lieu thereof, a new Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.
14. PAYMENTS ON NOTES.
14.1. Place of Payment.
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York City at
the principal office of JPMorgan Chase Bank, N.A. in such jurisdiction. The
Obligors may at any time, by notice to each holder of a Note, change the place
of payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.
14.2. Home Office Payment.
So long as you or your nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Obligors will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, and interest by the method and at the
address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by you or your nominee you will, at your
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender
39
12660262v2





--------------------------------------------------------------------------------



such Note to the Company in exchange for a new Note or Notes pursuant to Section
13.2. The Obligors will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by you under this Agreement and that has made the same agreement
relating to such Note as you have made in this Section 14.2.
14.3. FATCA Information.
By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Obligors, or to such
other Person as may be reasonably requested by the Obligors, from time to time
(a) in the case of any such holder that is a United States Person, such holder’s
United States tax identification number or other forms reasonably requested by
the Obligors necessary to establish such holder’s status as a United States
Person under FATCA and as may otherwise be necessary for the Obligors to comply
with their obligations under FATCA and (b) in the case of any such holder that
is not a United States Person, such documentation prescribed by applicable law
(including as prescribed by section 1471(b)(3)(C)(i) of the Code) and such
additional documentation as may be necessary for the Obligors to comply with
their obligations under FATCA and to determine that such holder has complied
with such holder’s obligations under FATCA or to determine the amount (if any)
to deduct and withhold from any such payment made to such holder. Nothing in
this Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Obligors are required to
obtain such information under FATCA and, in such event, the Obligors shall treat
any such information it receives as confidential.
15. EXPENSES, ETC.
15.1. Transaction Expenses.
Whether or not the transactions contemplated hereby are consummated, the
Obligors will pay all costs and expenses (including reasonable attorneys’ fees
of a special counsel and, if reasonably required, local or other counsel)
incurred by you and each Other Purchaser or holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, the Subsidiary Guaranty, or the Notes
(whether or not such amendment, waiver or consent becomes effective), including:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, the
Subsidiary Guaranty, or the Notes, or in responding to any subpoena or other
legal process or informal investigative demand issued in connection with this
Agreement, the Subsidiary Guaranty, or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of any Obligor or any
other Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Subsidiary Guaranty, and by the Notes,
and (c) the costs and expenses not in excess of $3,000 incurred in connection
with the initial filing of this Agreement and all related documents and
financial information, and all subsequent annual and interim filings of
documents and financial information related to this Agreement, with the
Securities Valuation Office of the National Association of Insurance
Commissioners or any successor organization succeeding to the authority thereof.
The Obligors will pay, and will save you and each other holder of a Note
40
12660262v2





--------------------------------------------------------------------------------



harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those retained by you).
15.2. Certain Taxes.
The Obligors agree to pay all stamp, documentary or similar taxes or fees which
may be payable in respect of the execution and delivery or the enforcement of
this Agreement or any Subsidiary Guaranty or the execution and delivery (but not
the transfer) or the enforcement of any of the Notes in the United States or any
other jurisdiction where any Obligor or any Subsidiary Guarantor has assets or
of any amendment of, or waiver or consent under or with respect to, this
Agreement or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Obligors or Subsidiary Guarantors pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Obligors or Subsidiary
Guarantors hereunder.
15.3. Survival.
The obligations of the Obligors under this Section 15 will survive the payment
or transfer of any Note, the enforcement, amendment or waiver of any provision
of this Agreement, the Subsidiary Guaranty, or the Notes, and the termination of
this Agreement.
16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of any Obligor pursuant to this Agreement shall be deemed
representations and warranties of such Obligor under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.
17. AMENDMENT AND WAIVER.
17.1. Requirements.
This Agreement, the Notes and the Subsidiary Guaranty may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors (and the Subsidiary Guarantors, in the case of the Subsidiary Guaranty)
and the Required Holders, except that (a) no amendment or waiver of any of the
provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any
41
12660262v2





--------------------------------------------------------------------------------



defined term (as it is used therein), will be effective as to you unless
consented to by you in writing, and (b) no such amendment or waiver may, without
the written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8,
11(a), 11(b), 12, 17 or 20.
17.2. Solicitation of Holders of Notes.
(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Subsidiary Guaranty or the Notes. The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or the Subsidiary
Guaranty to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
(b) Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes or any waiver or amendment of any of the terms and
provisions hereof or of the Subsidiary Guaranty or the Notes unless such
remuneration is concurrently paid, or security is concurrently granted, or other
credit support is concurrently provided, on the same terms, ratably to each
holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.
(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by a holder of Notes that has transferred or has agreed to transfer
its Notes to any Obligor, any Subsidiary or any Affiliate of any Obligor (or to
any other Person in connection with, or in anticipation of, an acquisition of,
tender offer for, or merger with an Obligor) and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of other holders of Notes that were acquired under the same or similar
conditions) shall be void and of no force or effect except solely as to such
holder.
17.3. Binding Effect, etc.
42
12660262v2





--------------------------------------------------------------------------------



Any amendment or waiver consented to as provided in this Section 17 or the
Subsidiary Guaranty applies equally to all holders of Notes and is binding upon
them and upon each future holder of any Note and upon the Obligors without
regard to whether such Note has been marked to indicate such amendment or
waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the
Obligors and the holder of any Note nor any delay in exercising any rights
hereunder, under the Subsidiary Guaranty, or under any Note shall operate as a
waiver of any rights of any holder of such Note. As used herein, the term “this
Agreement” or “the Agreement” and references thereto shall mean this Agreement
as it may from time to time be amended or supplemented.
17.4. Notes held by Obligors, etc.
Solely for the purpose of determining whether the holders of the requisite
percentage of the then-outstanding aggregate principal amount of Notes approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Subsidiary Guaranty, or the Notes, or have directed the taking of
any action provided herein, in the Subsidiary Guaranty or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
then-outstanding aggregate principal amount of Notes, Notes directly or
indirectly owned by any Obligor or any of its Subsidiaries shall be deemed not
to be outstanding.
18. NOTICES.
All notices and communications provided for hereunder shall be in writing and
sent (a) by e-mail, (b) by facsimile, (c) by registered or certified mail with
return receipt requested (postage prepaid), or (d) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:
(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Company in writing,
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iii) if to the Company, to the Obligors, or to a Subsidiary Guarantor, to the
Company at its address set forth at the beginning hereof to the attention of the
Chief Financial Officer, or at such other address as the Company shall have
specified to the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
19. REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received
43
12660262v2





--------------------------------------------------------------------------------



by you at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to you, may be reproduced by you by any photographic, photostatic, electronic,
digital, or other similar process or other similar process and you may destroy
any original document so reproduced. The Obligors agree and stipulate that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by you in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Obligors or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
20. CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to you by or on behalf of any Obligor or any other
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by you as
being confidential information of such Obligor or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to you prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by you or any person acting on your
behalf, (c) otherwise becomes known to you other than through disclosure by any
Obligor or any other Subsidiary or (d) constitutes financial statements
delivered to you under Section 7.1 that are otherwise publicly available. You
will maintain the confidentiality of such Confidential Information in accordance
with procedures adopted by you in good faith to protect confidential information
of third parties delivered to you, provided that you may deliver or disclose
Confidential Information to (i) your directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes), (ii)
your financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which you sell or offer to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which you offer to purchase any security
of any Obligor (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over you,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about your investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to you, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which you are a party or (z) if an Event of Default has occurred
and is continuing, to the extent you may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under
44
12660262v2





--------------------------------------------------------------------------------



your Notes and this Agreement. Each holder of a Note, by its acceptance of a
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Obligors in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Obligors embodying the provisions of this Section 20.
Notwithstanding anything to the contrary set forth herein or in any other
written or oral understanding or agreement to which the parties hereto are
parties or by which they are bound, the parties acknowledge and agree that (i)
any obligations of confidentiality contained herein and therein do not apply and
have not applied from the commencement of discussions between the parties to the
tax treatment and tax structure of the Notes (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Notes and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4.
21. SUBSTITUTION OF PURCHASER.
You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Obligors, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word “you” is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Company of notice of such transfer,
wherever the word “you” is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.
22. RELEASE OF OBLIGOR OR SUBSIDIARY GUARANTOR.
(a) Release Due to Asset Disposition. Each holder of a Note fully releases and
discharges, immediately and without any further act, any Obligor, other than the
Company, from its obligations under this Agreement and the Notes, or any
Subsidiary Guarantor from the Subsidiary Guaranty, if such Obligor or Subsidiary
Guarantor ceases to be a Subsidiary as a result of an Asset Disposition
permitted by Section 10.7, provided that, at the time of such release and
discharge, the Company delivers to each holder of Notes a certificate of a
Responsible Officer certifying that such Obligor or Subsidiary Guarantor is
being so released pursuant to this Section 22(a) and setting forth the facts and
calculations necessary to establish compliance with Section 10.7.
45
12660262v2





--------------------------------------------------------------------------------



(b) Release Due to Release Under Loan Agreements. Each holder of a Note fully
releases and discharges, immediately and without any further act, any Obligor,
other than the Company, from its obligations under this Agreement and the Notes,
or any Subsidiary Guarantor from the Subsidiary Guaranty at such time as the
banks party to all Loan Agreements to which such Obligor or Subsidiary Guarantor
is a party release and discharge such Subsidiary Guarantor from any Guaranties
thereunder or as a borrower thereunder; provided that,
(i) no Default or Event of Default exists or will exist immediately following
such release and discharge of such Obligor or Subsidiary Guarantor;
(ii) if any fee or other consideration is paid or given to any holder of Debt
under any Loan Agreement in connection with such release and discharge of an
Obligor or Subsidiary Guarantor, other than the repayment of all or a portion of
such Debt under any applicable Loan Agreement, each holder of a Note receives
equivalent consideration on a pro rata basis; and
(iii) at the time of such release and discharge, the Company delivers to each
holder of Notes a certificate of a Responsible Officer certifying (x) that such
Obligor or Subsidiary Guarantor has been or is being released and discharged as
guarantor or borrower under and in respect of all applicable Loan Agreements and
(y) as to the matters set forth in clauses (i) and (ii).
23. MISCELLANEOUS.
23.1. Successors and Assigns.
All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.6, no Obligor may assign or
otherwise transfer any of its rights or obligations hereunder or under the Notes
without the prior written consent of each holder. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto and their respective successors and assigns permitted hereby)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
23.2. Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.2(a) that the Optional Prepayment
Notice specify a Business Day as the date fixed for such prepayment), any
payment of principal of or MakeWhole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the
46
12660262v2





--------------------------------------------------------------------------------



additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
23.3. Accounting Terms.
(a) All accounting terms used herein that are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP.
(b) For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
(c) Notwithstanding the foregoing, if the Company notifies the holders of Notes
that, in the Company’s reasonable opinion, or if the Required Holders notify the
Company that, in the Required Holders’ reasonable opinion, as a result of a
change in GAAP after the date of this Agreement, any covenant contained in
Sections 10.1 through 10.5 and Section 10.7, or any of the defined terms used
therein no longer apply as intended such that such covenants are materially more
or less restrictive to the Company than as at the date of this Agreement, the
Company shall negotiate in good faith with the holders of Notes to make any
necessary adjustments to such covenant or defined term to provide the holders of
the Notes with substantially the same protection as such covenant provided prior
to the relevant change in GAAP. Until the Company and the Required Holders so
agree to reset, amend or establish alternative covenants or defined terms, (i)
the covenants contained in Sections 10.1 through 10.5 and Section 10.7, together
with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Agreement and (ii) each set of financial statements delivered to holders of
Notes pursuant to Section 7.1(a) or (b) during such time shall include detailed
reconciliations reasonably satisfactory to the Required Holders as to the effect
of such change in GAAP.
23.4. Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
23.5. Construction.
47
12660262v2





--------------------------------------------------------------------------------



Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
23.6. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.
23.7. Governing Law; Submission to Jurisdiction.
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choiceoflaw principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
Each Obligor irrevocably submits to the jurisdiction of the courts of the State
of New York and of the courts of the United States of America having
jurisdiction in the State of New York for the purpose of any legal action or
proceeding in any such court with respect to, or arising out of, this Agreement
or the Notes. Each Obligor consents to process being served in any suit, action
or proceeding by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of such Obligor specified in
or designated pursuant to this Agreement. Each Obligor agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon and
personal delivery to such Obligor.


Remainder of page intentionally left blank.


48
12660262v2






--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Obligors.
Conformed copy of agreement does not contain signatures as signatories only sign
individual amendments.



12660262v2


        49